Proceedings before the Court of Justice (Amendment of Rule 121) (debate)
The next item is the report by Costas Botopoulos, on behalf of the Committee on Constitutional Affairs, on amendment of Rule 121 of Parliament's Rules of Procedure.
Mr President, the draft report we are discussing today concerns the amendment to Rule 121 of the Rules of Procedure of the European Parliament regarding proceedings before the European Court of Justice. As the Rule stands, it regulates such proceedings only in cases where the European Parliament brings an action before the Court.
However, the text does not tell us what happens when Parliament decides to state its views through its representative, the President, by submitting observations or intervening in prejudicial proceedings. These proceedings serve to contest the validity of a legislative act that the European Parliament itself has approved within the framework of the co-decision procedure.
A question has therefore been put by the Chairman of the Committee on Legal Affairs, Mr Gargani, whom I would like to take this opportunity to thank for his help in preparing this report. He asks whether this procedure of intervention and submission of comments is covered by Rule 121, and if not, what we should do.
The first answer I give in my report is that one procedure cannot be considered to be included in the other; that the word 'action', used in Rule 121, cannot be considered to include the qualitatively different case of submission of comments or intervention in Court. On this basis, the first answer is that we cannot proceed merely on the basis of interpretation.
Can we stick to the Parliamentary practice whereby the decision in such cases lies with the President of Parliament, as our head and representative in court cases? Once again, I think the answer is no. A more reliable course of action is to work out a new procedure in detail.
Why, though, is this really so? Because there have in practice been occasions when the President of Parliament has decided not to follow the recommendation of the Committee on Legal Affairs. This is when it is a matter of defending the validity of a prior decision of Parliament before the Court.
This has happened twice in Parliament's recent history. We have grounds for saying that we should work out the procedure from scratch.
What solution is proposed? Following a recommendation by the Committee on Legal Affairs, the President, if he agrees, submits his comments. If he does not agree, he settles the matter after discussion in the Conference of Presidents. Why the Conference of Presidents? Because it is a collective body that can reach decisions with due regard to the pros and cons in each case.
Only in cases where the Conference of Presidents decides that, for exceptional reasons (revision of the Treaties, for example), Parliament should not protect its previous position, only in such cases is the matter referred to Plenary, because Plenary alone is in a position to amend a previous decision it has reached.
Mr President, as rapporteur - of the Group of the European People's Party (Christian Democrats) and European Democrats, that is - I wish to say that tonight we are discussing an issue that concerns the organisational autonomy and sovereignty of the European Parliament.
The Rules of Procedure of the European Parliament form a regulatory nexus based on the long-term validity of individual provisions. By this, I do not mean provisions that are applicable pending an amendment, but those with regulatory durability and robustness.
I shall not mention the more specific aspects of the dispute settlement procedure described in the text of the amendment - Mr Botopoulos has in any case covered this aspect accurately and thoroughly. The text of the amendment proposed by the rapporteur is the outcome of conciliation between the PPE-DE Group and the Socialist Group in the European Parliament.
The paragraph added to the existing text of Rule 121 of the Rules of Procedure of the European Parliament deals with a potential difference of opinion between the President of Parliament and the Committee on Legal Affairs on a decision concerning submitting comments and interventions by Parliament during proceedings before the Court of Justice.
Until now, there has not been a clear, explicit provision on such cases in the Rules of Procedure, and the amendment we are discussing serves to close this legal loophole and this regulatory gap in the internal workings of Parliament.
(PT) Mr President, the European Parliament is represented before the Court by its President and, in controversial cases, the President first consults the plenary. This is what happens with proceedings. The new report extends this system to other procedural acts where the President represents Parliament and, in controversial situations, consults the plenary. Yet there is something new in the report in the way it brings in the Conference of Presidents as an intermediary decision-making body between the President and the plenary. This solution is not problematic in itself, yet it would be good to take this opportunity to stress that the European Parliament must never lose sight of the traditional parliamentary principle of concentrating all final decision-making power in the plenary. The plenary is sovereign in all things, as it embodies the legitimacy arising from the ethics of representation.
It is true that institutions that govern complex and broad areas, as the European Parliament does, often cannot avoid the temptation to surround their own democratic power with red tape. This temptation is often impossible to avoid, yet the fact remains that we have to steer clear of wrapping democracy in too much red tape, as the efficacy of good governance must never mean losing the space for politics, still less abdicating space for politics to quasi-administrative forms such as committees and, sometimes, conferences. This is because, to borrow Mirabeau's expression, these are not a real 'cross-section of the population'.
(CS) The amendment of the Rules of Procedure may appear to be just a technical matter, but in reality it involves strengthening or weakening their democratic legitimacy. The two precedents, in which the Presidents did not have to follow the recommendations of Parliament's Committee on Legal Affairs, have revealed a gap in our Rules. I will support the amended version of Rule 121, which will ensure that in such cases the President shall submit the matter to the Conference of Presidents and then to plenary. However, I believe that the President should present and defend his position before the Committee on Legal Affairs rather than before the chairmen of the other committees. It is a pity that there is no mention in the amendment of the possibility of a group of Members suggesting a third alternative to plenary, or whether plenary only has the choice of accepting or rejecting the alternative submission by the President or the Conference of Presidents. We are dealing here with a new precedent, which will only be tested in the future. I do not think that this is about bureaucracy, but about democracy.
(ES) Normally, when the opposing parliamentary group comes to the aid of the rapporteur, who is from another group, the rapporteur should be concerned. This is the night of the Group of the European People's Party (Christian Democrats) and European Democrats. Four members of the PPE-DE Group speaking in the debate on the Botopoulos report! What is most surprising, Mr President, is that we are here to applaud the proposal made by Mr Botopoulos, because we think that it is a good proposal, a consensus proposal, a proposal which, I can announce, will have the approval and political support of my Group.
Parliamentary life is an expression of life in general, it is a life that changes, a life that we need to react to. Therefore, in response to an interpretation of the Rules of Procedure as to whether a specific article included the possibility of Parliament making observations in proceedings, Mr Botopoulos has clarified the issue by making a positive proposal, which is what life requires.
Therefore, Mr President, my congratulations to this young MEP, for whom I predict great success in Parliament, and the support of my group, Mr President, for this reform.
Mr President, may I first of all thank the speakers, and please allow me also to thank my fellow Members who helped me a great deal in this, my first report, which, as Mr Méndez de Vigo said, will hopefully not be the last.
I have some very brief comments on what has been said. Mr Papastamkos is right to say that the report is the outcome of conciliation, because that is what actually happened. However, it is the outcome of conciliation between political groups in the best sense of the term. In other words, it is not the lowest common denominator, but represents the common ground we have been able to agree on and what I think are more reasonable and democratic solutions. I believe this resolution is democratic precisely because it allows proceedings to develop in the most appropriate way.
Mrs Esteves has quite rightly said that we should not make excessive use of plenary sittings. How true! For this reason the logic here is that we should go to plenary only when absolutely necessary; in other words, only when it is necessary to amend a decision already taken by Parliament.
Mrs Roithová also quite rightly pointed out that the role of the Committee on Legal Affairs is important; it is exercised in accordance with the way the regulation is formulated. In other words, the Committee on Legal Affairs is heard at the beginning, in the middle and at the end of proceedings.
Let me say here, and I did not do so the first time, that when in exceptional cases the Committee on Legal Affairs does not have time to give an opinion, the President alone may reach a decision. However, in this case too, it is expressly stated, with an explanation, that the Committee on Legal Affairs should be allowed to submit its decision in whatever way it thinks fit. Thank you all very much.
The debate is closed.
The vote will take place tomorrow.